31 F.3d 1177
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.NATIONAL AIR TRAFFIC CONTROLLERS ASSOCIATION, MEBA/NMU,AFL-CIO, Petitioners,v.FEDERAL AVIATION ADMINISTRATION, DEPARTMENT OFTRANSPORTATION, Respondent.
No. 93-3580.
United States Court of Appeals, Federal Circuit.
July 13, 1994.

Before MICHEL and LOURIE, Circuit Judges, and CARMAN, Judge*:
Judgment
PER CURIAM.


1
AFFIRMED.  See Fed.Cir.R. 36.



*
 Judge Gregory W. Carman of the United States Court of International Trade, sitting by designation